Citation Nr: 0632594	
Decision Date: 10/19/06    Archive Date: 10/31/06

DOCKET NO.  03-13 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for schizophrenia.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had active duty service from September 1968 to 
August 1970.  

This matter was initially before the Board of Veterans' 
Appeals (Board) from an October 2002 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  The rating decision denied, in 
pertinent part, the veteran's increased rating claim for his 
service-connected schizophrenia.  

In June 2003, a hearing was conducted at the RO by a local 
hearing officer.  A hearing was also conducted by the 
undersigned Veterans Law Judge, also at the RO, in June 2004.  
Transcripts of these hearings are of record.  

The Board, in January 2005, denied entitlement to a 
disability rating in excess of 30 percent for schizophrenia.  

The veteran thereafter appealed the matter to the United 
States Court of Appeals for Veterans Claims (Court).  

On May 16, 2006, the Court issued an order that granted a 
joint motion for remand, vacated the part of the Board's 
January 2005 decision which denied a disability rating in 
excess of 30 percent for schizophrenia, and remanded the 
matter to the Board for action in compliance with the motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The joint motion by the parties essentially held that the 
Board, in its January 2005 decision, failed to "satisfy its 
duty to assist by not obtaining relevant medical evidence," 
and that, therefore, remand was required.  See page 1 of 
joint motion.  The joint motion also found that remand was 
required because "the Board did not provide an adequate 
statement of reasons and bases in denying Appellant's 
claim."  See pages 1 and 2 of joint motion.  

At his June 2004 hearing the veteran testified that 
approximately 3 years earlier he had been treated by a 
private psychiatrist, Dr. Elias, for a period of 3 months.  
These private medical records were not sought.  Per the 
directives of the joint motion, they should be.  If such 
records are not available, VA has a duty to inform the 
appellant that the records were not obtained, explain the 
efforts taken to obtain them, and describe any further action 
to be taken, as appropriate.

The Board at this time also observes that the veteran, in the 
course of his June 2004 hearing conducted by the undersigned, 
essentially testified that his service-connected psychiatric 
disability had 'become more severe."  See page 2 of hearing 
transcript.  He was last afforded a VA mental disorders 
examination in September 2003.  The Court has held that when 
a veteran-claimant alleges that his service-connected 
disability has worsened since the last examination, a new 
examination may be required to evaluate the current degree of 
impairment, particularly if there is no additional medical 
evidence which addresses the level of impairment of the 
disability since the previous examination.  Snuffer v. Gober, 
10 Vet. App. 400, 403 (1997) (holding that the veteran was 
entitled to a new examination after a two year period between 
the last VA examination and the veteran's contention that the 
pertinent disability had increased in severity).  Hence, the 
veteran should be scheduled for a new examination.


Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

1.  The RO must send the appellant a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006), that includes an 
explanation as to the information or 
evidence needed to establish effective 
dates for the claim on appeal, as 
outlined by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  After obtaining a signed release form 
from the veteran, the RO should obtain 
copies of any existing private medical 
records from Dr. Elias.  Any records 
obtained should be associated with the 
other evidence in the claims file.  
Efforts to secure these records must 
continue until it is determined in 
writing that further efforts would be 
futile.  Ultimately, if the requested 
records are not available, or the search 
for any such records otherwise yields 
negative results, in compliance with the 
notification mandates set out in 38 
C.F.R. § 3.159(e) (2006), that fact 
should be noted in the veteran's claims 
file, and the appellant and his 
representative so notified in writing.

3.  The veteran should then be scheduled 
for a VA psychiatric examination to 
determine the current severity of his 
service-connected schizophrenia.  His 
claims file must be reviewed by the 
examiner in conjunction with the 
examination.  The examiner should note 
all symptoms of the service-connected 
schizophrenia, their frequency, and their 
severity, as well as the nature and 
efficacy of the treatment being provided.  
The examiner must also provide an opinion 
concerning the degree of social and 
industrial impairment resulting from the 
schizophrenia, including the degree to 
which all symptoms of schizophrenia and 
any treatment for those symptoms impact 
on his employability.  The examiner 
should explain the rationale for any 
opinions given.  

4.  The veteran is hereby notified that 
it is his responsibility to report for 
the VA examination and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2006).  In the event 
that the veteran does not report for the 
scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

5.  Thereafter, the RO must review the 
claims folder and ensure that the 
foregoing development actions, as well as 
any other development that may be in 
order, have been conducted and completed 
in full.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  The RO should review 
the examination report to ensure that it 
is in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

6.  The RO should then prepare a new 
rating decision and readjudicate the 
issue on appeal.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the RO must issue a 
supplemental statement of the case 
(SSOC), and provide the appellant and his 
attorney with an opportunity to respond.  
The RO is advised that it is to make a 
determination based on the law and 
regulations in effect at the time of its 
decision, to include any further changes 
in VCAA and any other applicable legal 
precedent.

The purpose of this REMAND is to comply with an order of the 
Court, and to accomplish additional development and 
adjudication; it is not the Board's intent to imply whether 
the requested action should be granted or denied.  The 
veteran need take no action until otherwise notified, but he 
may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



